MATHEWS, Circuit Judge.
In an action by appellee, Max Asher, against appellant, the United States, appellant obtained judgment against appellee. The judgment was that appellee take nothing by his action, and that appellant have and recover of and from appellee its costs,, which, by the judgment, were taxed in the sum of $10. This appeal is from “that portion of said judgment fixing and taxing costs.”
The judgment was entered on February 27, 1939. This appeal was taken on May 26, 1939. Appellant specifies as error the District Court’s refusal “to set aside the refusal of the clerk to tax as costs an item of $í.50” claimed by appellant. That refusal (by the court) occurred on November 7, 1939, long after this appeal was taken. It, therefore, cannot be reviewed on this appeal. No other error is specified.
Judgment affirmed.